Citation Nr: 1824813	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for skin disorder, to include cutaneous sarcoidosis and granulomatous dermatitis.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Louisiana from September 1980 to May 2008, to include a period of active duty for training (ACDUTRA) from January 1981 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2011 by a Department of Veterans Affairs (VA) Regional Office.

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In January 2016, the Board remanded the issues on appeal, as well as the issue of entitlement to service connection for bilateral hearing loss.  In a December 2016 rating decision, service connection for bilateral hearing loss was granted.  As this constitutes a complete grant of the benefit sought on appeal with regard to such matter, this issue is no longer before the Board.  The case now returns for further appellate review.

The Board notes that, subsequent to the issuance of the December 2016 supplemental statement of the case, additional evidence consisting of VA examination reports referable to unrelated claims and VA treatment records dated from June 2016 to March 2018 were associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such evidence, the Board finds that it is either duplicative of the evidence previously considered or irrelevant to the issues on appeal.  38 C.F.R. § 20.1304(c) (2017).  In this regard, the newly received VA treatment records only document ongoing treatment for the Veteran's claimed disorders, a fact already documented in the record and considered by the AOJ.  Therefore, the Board finds no prejudice to him in proceeding with a decision at this time.

FINDINGS OF FACT

1. A skin disorder is not shown to be causally or etiologically related to a disease or injury during ACDUTRA or an injury during inactive duty for training (INACDUTRA).

2. Hypertension is not shown to be causally or etiologically related to a disease or injury during ACDUTRA or an injury during INACDUTRA.

3. Diabetes mellitus, type II, is not shown to be causally or etiologically related to a disease or injury during ACDUTRA or an injury during INACDUTRA.


CONCLUSIONS OF LAW

1. The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 101(24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2017).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 101(24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2017).

3. The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 101(24), 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."
38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserve. 38 C.F.R. § 3.6(c). INACDUTRA includes duty other than full-time duty performed by a member of the Reserve or the National of any State. 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)].

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, sarcoidosis, and cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this case, while the Veteran's claimed disorders are diseases enumerated under 38 C.F.R. § 3.309(a), the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

Furthermore, in the instant case, the Veteran does not have a period of active duty; rather, his records reflect only periods of ACDUTRA or INACDUTRA.  Furthermore, as the Veteran's claims are for diseases, and he does not allege that such are the result of an injury incurred a period of INACDUTRA, the remaining inquiry is whether such claimed disorders are causally or etiologically related to any period of ACDUTRA.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Skin Disorder

With regard to the Veteran's claimed current skin disorder, he contends that he began to experience a skin disorder during his service in the Army National Guard of Louisiana.  During his October 2015 hearing, he contended that the disorder first manifested in service and that it has continued since such time.

The Veteran's service treatment records reflect an evaluation of sarcoidosis skin lesions on his nose, ears, and leg in a November 1991 periodic examination.  Additionally, in a June 1994 treatment record, he was seen for a "pimple type" rash to his back and chest that started a week prior and had progressively gotten worse.  A June 1994 service treatment record, dated two days after the private treatment record, noted that the Veteran suffered from a rash of unknown etiology, which had its onset while he was on active duty under 38 U.S.C. § 503 from June 18, 1994, to July 2, 1994.  As such, it was determined to have occurred in the line of duty.  In a February 2004 private treatment record, it was noted that, since the etiology of the Veteran's longstanding skin condition was yet to be identified, it was impossible to say whether or not such was related to his military service.  Private treatment records reflect continuous treatment for a skin disorder.  Furthermore, in his private treatment records, the Veteran consistently stated that his skin disorder had its onset in the mid-1990s.  For example, in an April 2004 private treatment record, he reported that his skin disorder began with a spot on his eye in 1994 that eventually spread all over his body.

Consequently, in light of the Veteran's service treatment records showing treatment for a skin rash in November 1991 and June 1994, and his statements concerning continuity of symptoms since June 1994, the Board remanded the claim in January 2016 in order to afford him a VA examination so as to determine the nature and etiology of such disorder.

At an August 2016 VA examination, the examiner noted a current diagnosis of cutaneous sarcoid as of 2005.  He further observed that the Veteran had been diagnosed with granulomatous dermatitis in early 90's followed by diagnosis of cutaneous sarcoid in the 2004-5 time frame.  There were no additional skin diagnoses per the Veteran.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that there was no evidence of the onset of a chronic skin disorder during active duty.  Rather, he determined that it was more likely that the Veteran's skin disorders were related to inactive duty, as the record showed a diagnosis during a routine examination in 1991, and the Veteran admitted that such diagnosis was made by a civilian physician prior to such annual review and while on inactive status.  Additionally, the examiner found that, following a review of medical literature, there was no medical evidence that the Veteran's tours of duty abroad caused the onset of a skin condition.  Rather, the examiner indicated that the cause of the Veteran's sarcoid was thought to be genetically related, and there was no confirming evidence that the skin condition was caused by environmental factors during those tours of duty.  Further, the VA examiner found the one in-service line-of-duty notation for a skin rash (pustular) was not typical of the present diagnosis and therefore had resolved without chronicity.  

Hypertension

The Veteran contends that he was diagnosed with hypertension during his military service and has continued since that time.  He also contends that his hypertension was the result if his service overseas in Guatemala, Panama, Honduras, and Germany, as well as his service during Hurricanes Andrew, Katrina, and Rita.

The Veteran's August 1980 entrance examination is silent for a history or diagnosis of hypertension or high blood pressure.  His blood pressure reading at entrance was 110/80.  A July 1984 periodic examination noted a blood pressure reading of 122/70.  A July 1988 periodic examination, the Veteran's blood pressure was 114/82.  A November 1991 periodic examination noted his blood pressure as 110/90.  During a May 1997 periodic examination, the Veteran's blood pressure was 124/80.  In a November 1999 service treatment record, he reported taking medication for hypertension.  In a July 2003 service treatment record, the Veteran's blood pressure was 145/80.  In a December 2007 dental health questionnaire, he reported high blood pressure.

Consequently, in light of the Veteran's service treatment records showing prehypertensive and hypertensive readings, and the November 1999 notation that he was prescribed medication for hypertension, as well as his statements concerning continuity of symptoms since the 1990s to the present, the Board remanded the claim in January 2016 in order to afford him a VA examination so as to determine the nature and etiology of such disorder.

At an August 2016 VA examination, the examiner noted a current diagnosis of hypertension as of 1998.  He further observed that the Veteran could not relate the exact onset of hypertension and reported that his civilian physician placed him on medication.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that it was less likely than not that hypertension had its onset during [active] service.  In this regard, he noted that the record clearly indicated the onset in the late 90's.  Blood pressure readings during active duty noted normal blood pressure readings from 1980 through the late 90's.  The examiner indicated that a review of records in 2001 reflected a note of a history of hypertension for three years ('98).  Thus, he found that the onset of such disorder was while the Veteran was on an inactive duty status and less likely than not related to active duty.  The examiner further stated that he found no evidence upon review of record as well as review with the Veteran of injury that led to onset of hypertension while in service or following deployments to the aforementioned regions.  The examiner further found the Veteran to be a poor historian with a poor recollection of the onset of his hypertension.  A review of laboratory findings during the relevant time frame failed to reveal end organ damage so as to cause hypertension.  Thus, the examiner found that the etiology of the Veteran's hypertension was essential, and there was no evidence that the Veteran's service in the aforementioned regions.  In this regard, he indicated that he found no evidence of event or injury while in service that would have led to hypertension.  Rather, to have hypertension, there would have needed to be repeated blood pressure elevations over a certain period of time, which was not proven on review of the many blood pressure readings while in service.  Further, the record plainly demonstrated that the time period during which hypertension had its onset was not during active service, and there is no evidence of aggravation of hypertension upon review of service treatment records.   

Diabetes Mellitus, Type II

With regard to diabetes mellitus, the Veteran contends that such disease is the result of his service overseas in Guatemala, Panama, Honduras, and Germany, as well as his service during Hurricanes Andrew, Katrina, and Rita since he was diagnosed with the disease while serving.  

The Veteran's August 1980 entrance examination is silent for a history or diagnosis of diabetes mellitus.  In a November 1991 periodic examination, he was diagnosed with borderline glucose tolerance and was prescribed a low sugar diet.  In a May 1997 report of medical history, the Veteran reported taking Glucophage since February 1997.  In a May 1997 periodic examination report, he was diagnosed with diabetes mellitus, type II, well controlled.  In a November 1999 periodic examination, the Veteran once again reported taking Glucophage for his diabetes mellitus.  In an August 2010 post-service private treatment record, the Veteran stated that he had been a diabetic for the last 20 years.  The private treatment record also noted that he had been suffered from diabetic retinopathy since 1998.

Consequently, in light of the Veteran's service treatment records showing borderline glucose tolerance in November 1991 and a diagnosis of diabetes mellitus in May 1997, and his statements concerning continuity of symptoms since his service, the Board remanded the claim in January 2016 in order to afford him a VA examination so as to determine the nature and etiology of such disorder.

At an August 2016 VA examination, the examiner noted a current diagnosis of diabetes mellitus, type II, as of 1997.  Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that there    is no evidence of a diagnosis of clinical diabetes while in service and, therefore, the    condition had its onset while the Veteran was on inactive duty status.  He further reported that he found no evidence that service in the aforementioned regions led to diabetes, or evidence of an event or injury while on active duty that would have caused diabetes mellitus.  Rather, the etiology of diabetes mellitus is familial and weight-related.  Further, the examiner indicated that the abnormal glucose tolerance test noted during service was not indicative (i.e., did not meet the criteria) of a diabetes diagnosis and, therefore, diabetes mellitus was not diagnosed at that time.  In fact, diabetes was not diagnosed until many years later.  Further, the examiner noted that, while diabetes was noted on the Veteran's annual reservist examination, it did not have its onset at that time. Therefore, the examiner found that such disorder was less likely than not related to the Veteran's service, to include his tour of duty in the aforementioned regions or injuries, or by way of aggravation.      

Conclusion

Although the Veteran claims that his current skin disorder, hypertension, and diabetes mellitus, type II, are related to his service in the National Guard, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the origin or cause of the Veteran's current skin disorders, hypertension, and diabetes mellitus, type II, are not simple questions that can be determined based on mere personal observations by a lay person, the Veteran's lay testimony is not competent to establish a medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the etiologies of the Veteran's current disorders do not lie within the range of common experience or common knowledge but require special experience or special knowledge.  Here, it is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of those disorders.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, his statements are not afforded probative weight.  Rather, the Board finds the VA examiner's opinions deserve significant probative value as they reflect consideration of all relevant facts and include detailed rationale for the conclusions reached.  See Id.; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds the Veteran's current skin disorders, hypertension, and diabetes mellitus, type II, are not shown to be causally or etiologically related to a disease or injury during ACDUTRA or an injury during INACDUTRA as required by VA regulations.  Consequently, service connection for such disorders is not warranted.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for a skin disorder is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


